Citation Nr: 1612083	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  05-24 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial evaluation in excess of 20 percent for post-operative residuals of a right knee injury, from April 1, 2007, to April 17, 2008.

 2 . Entitlement to an initial evaluation in excess of 20 percent for post-operative residuals of a right knee injury, from November 1, 2008, to February 4, 2013.
 
3. Entitlement to an evaluation in excess of 30 percent for post-operative residuals of a right knee injury from April 1, 2014.

4.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee disabilities.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1976.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, and the RO in St. Petersburg, Florida, after the case was transferred there.

Rating decisions have periodically assigned a temporary total evaluation for the right knee disability based on a need for convalescence under 38 C.F.R. § 4.30 (2015).  As these periods of temporary total evaluation represent an award of the highest available evaluation possible, no open appeal with regard to the assigned evaluation for those periods is before the Board on appeal.  Notably, the Veteran is assigned a temporary total rating for convalescence during the periods from April 21, 2006 to March 31, 2007, from April 17, 2008, to October 31, 2008, and from February 4, 2013, to March 31, 2014, with a 30 percent evaluation thereafter.  Thus, these periods are not part of the appeal before the Board.  These gaps are reflected in the issues listed above.  

The Veteran attended a June 2010 Travel Board hearing a Veterans Law Judge.  Following notice of that Judge's retirement, the Veteran elected to have a new hearing before a new Veterans Law Judge. See 38 U.S.C.A. § 7107(c)  (West 2014).  In July 2012, the Veteran testified before the undersigned Acting Veterans Law Judge, and a transcript of the testimony has been associated with the record. 

These matters were last before the Board in April 2015.  The issues of entitlement to increased ratings were remanded for further development.  They issue of entitlement to service connection for a left knee disability was denied by the Board.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), which resulted in a February 2016 Joint Motion for Remand (JMR).  As a result, that issue is now before the Board again.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  Entitlement to a TDIU was denied in a September 2008 rating decision.  The Veteran has since alleged that he is unemployed as the result of his service-connected disabilities, to include at his July 2012 Travel Board hearing.  Therefore, the issue of entitlement to TDIU has once again been raised during the course of the appeal.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending claims, and is listing the raised TDIU claim as an issue on appeal.

The issues of entitlement to service connection for a left knee disability and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period from April 1, 2007, to April 17, 2008, there is no objective evidence of the Veteran's right knee flexion limited to 15 degrees or less; extension limited to 10 degrees or more; recurrent subluxation or objective evidence of slight lateral instability; dislocated semilunar cartilage with frequent locking, pain, or effusion into the joint; impairment of the tibia or fibula; or ankylosis.
 
2.  For the period from November 1, 2008, to February 4, 2013, there is no objective evidence of the Veteran's right knee flexion limited to 15 degrees or less; extension limited to 10 degrees or more; recurrent subluxation or objective evidence of slight lateral instability; dislocated semilunar cartilage with frequent locking, pain, or effusion into the joint; impairment of the tibia or fibula; or ankylosis.

3.  For the period from April 1, 2014, there is no objective evidence of chronic residuals consisting of severe painful motion or weakness in the right knee; extension limited to 30 degrees or more; impairment of the tibia or fibula; or ankylosis.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for the period from April 1, 2007, to April 17, 2008 for the Veteran's right knee condition have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5024-5257, 5260, 5261, 5262 (2015).
 
2.  The criteria for a rating in excess of 20 percent for the period from November 1, 2008, to February 4, 2013 for the Veteran's right knee condition have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5024-5257, 5260, 5261, 5262 (2015).

3.  The criteria for a rating in excess of 30 percent for the period from April 1, 2014 for the Veteran's right knee replacement have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5024-5257, 5260, 5261, 5262 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with Stegall

As noted in the Introduction, the Board most recently remanded this matter in April 2015.

The Board's remand instructed the RO to: (1) obtain updated VA treatment records; (2) afford the Veteran an examination to determine the current severity of his right knee disability, and (3) readjudicate the claim.

VA obtained updated treatment records and associated them with the file.  The Veteran was scheduled for and attended an June 2015 VA right knee examination. The RO readjudicated the claim in a September 2015 Supplemental Statement of the Case (SSOC).

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II. VA's Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Throughout the course of the appeal, VA has sent the Veteran multiple letters which have provided notice of the information and evidence needed to substantiate his claim for an increased disability rating for his service-connected right knee disability.  Notice letters were consistent with Dingess, as they included notice of the process in which VA assigns disability evaluations and effective dates.  In addition, the letters provided further information on the evidence needed to make a decision.  Consequently, VA has met the duty to notify.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, claims submissions, lay statements, relevant Social Security Administration records, and VA treatment records have been obtained and associated with the record.  A VA examination for the Veteran's right knee was most recently afforded in June 2015.  The Veteran has not argued and the record does not suggest that the June 2015 examination was inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, evidence received since the most recent June 2015 examination does not indicate that the Veteran's condition has changed such as to warrant the scheduling of a new VA examination to reassess the symptoms and severity of his right knee disability.  Hence, this examination, along with the other evidence of record, is fully adequate for the purposes of determining the extent of the Veteran's disability in light of the applicable diagnostic criteria.  See id.   

The Board further finds that the Veteran and his representative have demonstrated actual knowledge of the pertinent requirements to substantiate the issues on appeal. It is particularly salient to the Board in this regard that during his Board hearing, the Veteran and his representative related in great detail why they believed he was entitled to a higher schedular rating for his right knee during the period under consideration in this appeal.  It is also clear from the lay statements provided by the Veteran that they understood the type of evidence that would be most helpful to his claim on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Based on the communications to the Veteran and the arguments raised by the Veteran and his representative, they have demonstrated actual knowledge of the requirements for substantiating the claims and it is reasonable to expect that the Veteran understands what is needed to prevail.  Thus, the Board finds that no prejudice results in proceeding with adjudication of the Veteran's claim.

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the AVLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the elements of the claim that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing. By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

III. Increased Rating for the Right Knee Disorder

Increased Evaluation Claims in General

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505   (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. § 4.40. 

The provisions of 38 C.F.R. § 4.45  state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement. 

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261   (1994).

Applicable Diagnostic Codes

In this case, as described in the introduction, there are three periods on appeal, each separated by a period of a temporary total evaluation for the right knee disability based on a need for convalescence under 38 C.F.R. § 4.30.  The Veteran is in receipt of a 20 percent evaluation from April 1, 2007 to April 16, 2007, a 20 percent evaluation from November 1, 2008 to February 3, 2013, and a 30 percent evaluation from April 1, 2014.  For the first two periods, the Veteran was evaluated under Diagnostic Code 5262-5010.   From April 1, 2014, the Veteran has been evaluated under Diagnostic Code 5055, for knee replacement.  

Hyphenated diagnostic codes are used when a rating under one code requires use of an additional code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27.

Diagnostic Code 5010 is for arthritis due to trauma, and directs for rating to be done under DC 5003, degenerative arthritis.  Diagnostic Code 5003 is used to evaluate for degenerative arthritis, and the regulations instruct that degenerative arthritis established by X-ray findings be rated on the basis of limitation of motion of the affected parts, when resulting in a compensable rating.  See 38 C.F.R. §§ 4.71a , Diagnostic Code 5024.

Diagnostic Code 5055 assigns a 100 percent evaluation is assigned for one year following the implantation of the prosthesis; a 60 percent evaluation for chronic residuals consisting of severe painful motion or weakness in the affected extremity; and a 30 percent evaluation is the minimum rating.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

Diagnostic Code 5260 is used to denote the rating criteria for the limitation of flexion of the leg.  38 C.F.R. § 4.71a.  Limitation of flexion is rated as follows: flexion limited to 60 degrees warrants a noncompensable rating; flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; and flexion limited to 15 degrees warrants a 30 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 evaluates limitation of extension as follows: extension limited to 5 degrees warrants a noncompensable rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 30 degrees warrants a 40 percent rating; and extension limited to 45 degrees warrants a 50 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Diagnostic Code 5262 evaluates impairment of the tibia and fibula: a 20 percent evaluation is warranted when there is malunion of the tibia and fibula, with moderate knee or ankle disability; a 30 percent evaluation is warranted when there is malunion of the tibia and fibula, with marked knee or ankle disability; a schedular maximum 40 percent evaluation is warranted when there is nonunion of the tibia and fibula, with loose motion requiring a brace.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262.

Separate evaluations may be assigned for limitation of flexion and extension of the same joint.  See VAOPGCPREC 09-04 (September 17, 2004).  Specifically, when a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.  The normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.

VA's General Counsel  has additionally concluded that arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257; evaluation of knee dysfunction under both codes does not amount to pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  Therefore, arthritis and instability of the knee may be rated separately, provided that any separate rating must be based upon additional disability.  See also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).


Factual Background

Period Between April 1, 2007 and April 17, 2008

An April 2007 Range of Motion Report on a Florida Department of Health Division of Disability Determinations form documents right knee flexion of 150 degrees and extension of 0 degrees.

At a March 2008 VA examination, the Veteran complained of buckling and episodic swelling.  He denied locking, but had constant pain which was aggravated by prolonged walking and standing.  The Veteran used a hinged knee braces.  There was no occupational effect documented, as the examiner stated that the Veteran had been unemployed for three years.  The Veteran reported difficulty negotiating stairs and could not do yard work or walk greater than 100 to 200 yards.  The Veteran reported flare-ups lasting 20 to 30 minutes two times a day.  There was no incapacitation reported.

Physical examination revealed crepitus and varus deformity.  There was effusion and medial tenderness.  McMurray's test and patellar grind test were negative.  There was no erythema or instability.  Range of motion was reported as flexion to 105 degrees with pain at 90 degrees,  and extension to 0 degrees.  There was no additional range of motion loss due to pain, weakness, fatigue, incoordination, or lack of endurance following repetitive use.  

The record contains a substantial number of VA treatment records for the right knee during this time period.  The Board has thoroughly reviewed these records and has no objective documentation of range of motion findings or any other evidence of symptoms inconsistent with the previously mentioned treatment records and VA examination during this time period.  

The Veteran underwent surgery on April 18, 2008, resulting in his temporary 100 percent evaluation.


Period Between November 1, 2008 and February 4, 2013

A January 2009 orthopaedic treatment note documented antalgic gait favoring the right knee.  There was mild effusion.  Flexion was 90 degrees, and extension was 0 degrees.  A February 2009 orthopaedic treatment note documented the same.

At an August 2009 VA examination, the examiner reviewed July 2008 x-rays of the Veteran's right knee.  These revealed light narrowing of the medial joint compartment space with a mild genu narrowing. There was mild hypertrophic changes noted of the articular surface of the tibia.  There were no other significant bone or joint abnormalities noted.  The Veteran reported a constant pain level of 4 out of 10, which increased to 7 out of 10 daily.  There were no reported flare-ups.  The Veteran did complain of the right knee giving out.  The Veteran reported decreased range of motion of the joint, but not other symptoms were reported.
At the time of examination, the Veteran could not put weight on his right leg due to right hip surgery, and as a result he was using a wheelchair.  The Veteran last worked around 2005.  The examiner was unable to comment without speculation what effect the Veteran's right knee would have on employment.  The Veteran reported that prior to right hip surgery, he was able to walk 75 to 100 yards, stand for about 15 to 20 minutes, and he could not run or climb ladders.  

Range of motion findings were flexion to 65 degrees with pain.  It does not appear that extension range of motion was taken.  There was no additional range of motion loss due to pain, fatigue, weakness, lack of endurance, or incoordination following repetitive use.  Medial, lateral, anterior, and posterior cruciate ligaments were stable.  McMurray's test and patellar apprehension test were negative.  There was crepitus of the right knee.  There was tenderness of the anterior, lateral, and medial areas.  There was no right knee weakness.

At a June 2012 VA examination, the Veteran reported constant pain that is aggravated by walking 100 to 150 yards.  The Veteran denied that flare-ups impact the function of the knee.  Range of motion findings were flexion to 95 degrees with no objective evidence of painful motion, and extension to 0 degrees or any degree of hyperextension with no objective evidence of painful motion.  Repetitive use testing was performed, however, did not result in any additional limitation of range of motion, or any functional loss and/or functional impairment.  There was no additional range of motion loss due to pain, fatigue, weakness, lack of endurance, or incoordination following repetitive use.  There was tenderness or pain to palpation for the joint line or soft tissue.  Muscle strength was normal and there was no instability noted.  There was no evidence or history of recurrent patellar subluxation/dislocation.  There were no additional conditions noted.  It was noted that the Veteran had a history of meniscal conditions, manifesting with symptoms of meniscal tear and frequent episodes of joint pain.  The Veteran had three previous right partial meniscectomies resulting in residual signs and/or symptoms of pain and stiffness.  The Veteran occasionally used a wheelchair and cane to ambulate and regularly wore a brace.  There was no evidence of patellar subluxation or any other significant diagnostic test findings and/or results.  The examiner stated that the occupational effects could not be assessed because the Veteran has bilateral degenerative joint disease.  There was no ankylosis noted.

The record contains a substantial amount of VA treatment records for the right knee during this time period.  The Board has thoroughly reviewed these records and has no objective documentation of range of motion findings or any other evidence of symptoms inconsistent with the previously mentioned treatment records and VA examination during this time period.  

Period From April 1, 2014

At a June 2015 VA examination, the Veteran reported increasing pain and stiffness of the right knee.  He denied mechanical symptoms in the knee, or interval surgery, injection, or other treatment.  He did not report flare-ups.  The Veteran denied functional loss or impairment of the joint, including but not limited to repeated use over time.  Range of motion findings were reported as flexion to 100 degrees and extension to 0 degrees.  There was pain exhibited on both flexion and extension.  There was no evidence of pain with weight bearing and there was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was no objective evidence of crepitus.  There was no additional functional loss or loss of range of motion after repetitive use testing.  Pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time.  The examiner reported that there was less movement than normal due to "ankylosis, adhesions, etc."  However, the examiner later stated that there was no ankylosis of the right side.  Muscle strength was normal, and there was no muscle atrophy.  There was no recurrent subluxation, lateral instability, recurrent effusion, or any joint instability.   There were no additional conditions noted.  The examiner noted that the Veteran underwent a total knee joint replacement in 2013, resulting in intermediate degrees of residual weakness, pain, or limitation of motion.  There were no other pertinent physical findings, complications, signs, or symptoms related to the Veteran's right knee condition.  The Veteran regularly used a wheelchair.  The examiner concluded that, regardless of the Veteran's employment status, the Veteran's condition did not impact his ability to perform any type of occupational task.  

Analysis

Period Between April 1, 2007 and April 17, 2008

Considering the pertinent facts in light of applicable rating criteria, the Board finds that an evaluation in excess of 20 percent for the period from April 1, 2007 to April 17, 2008 is not warranted. 

Specifically, the evidence during this period does not show flexion in the right knee limited to 15 degrees or less to warrant an increased rating under Diagnostic Code 5260.  Likewise, the record does not show extension limited to 10 degrees or more to warrant a separate evaluation under Diagnostic Codes 5261.  Throughout this period, extension has not been limited to 10 degrees or less, thus it has not warranted a compensable rating.  With respect to flexion, for this time period flexion findings have not been limited to 15 degrees or less at any time. 
As shown above, the Veteran has not exhibited a compensable level of limitation of flexion under Diagnostic Code 5260 combined with a compensable level of limitation of extension under Diagnostic Code 5261 at any time during this period.  Accordingly, separate ratings based on limitation of flexion and limitation of extension are not warranted for this period. 

Period Between November 1, 2008 to February 4, 2013

Similarly, the Board finds that an evaluation in excess of 20 percent for the period from November 1, 2008 to February 4, 2013 is not warranted. 

Specifically, the evidence during this period does not show flexion in the right knee limited to 15 degrees or less to warrant an increased rating under Diagnostic Code 5260.  Likewise, the record does not show extension limited to 10 degrees or more to warrant a separate evaluation under Diagnostic Codes 5261.  Throughout this period, extension has not been limited to 10 degrees or less, thus it has not warranted a compensable rating.  With respect to flexion, for this time period flexion findings have not been limited to 15 degrees or less at any time. 
As shown above, the Veteran has not exhibited a compensable level of limitation of flexion under Diagnostic Code 5260 combined with a compensable level of limitation of extension under Diagnostic Code 5261 at any time during this period.  Accordingly, separate ratings based on limitation of flexion and limitation of extension are not warranted for this period. 

Further, for both of these periods, there is no evidence to support a higher disability rating for the right knee based on consideration of limitation of motion or with functional loss, as the Veteran has not exhibited a sufficient degree of limited flexion or extension, even when accounting for the factors of functional loss.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  In this regard, there is no indication that the Veteran experiences any functional loss due to pain, weakness, fatigability, incoordination or pain on movement of a joint to warrant a higher rating.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, supra. 

With respect to other potentially applicable rating criteria, the claims folder contains no competent lay or medical evidence indicating that the Veteran's right knee disability has been manifested by instability, ankylosis, dislocation of cartilage, impairment of the tibia and fibula, or symptoms other than those discussed above at any time.  As such, an increased rating (or separate rating based on instability) cannot be assigned for the right knee for either time period under Diagnostic Codes 5256, 5258, or 5262-5263.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262-5263.  In particular, with respect to instability, the Board observes that some instability was reported in VA treatment records.  However, these findings were not supported, and in fact were directly contradicted by the findings at VA examinations.  Regardless, the Board notes that the Veteran was in receipt of a 10 percent evaluation for instability throughout these periods.  The Board finds that there is no evidence suggesting that an evaluation in excess of 10 percent would be warranted for instability during this period under Diagnostic Code 5257.

A higher rating is similarly unwarranted under Diagnostic Code 5258.  A rating under this Diagnostic Code would not result in a higher rating during either period of time on appeal, as the schedular maximum is 20 percent under this Diagnostic Code. 

The Board notes that the Veteran has stated pain varies in intensity, and he has reported his right knee feeling like it would give way.  However, on examination, the Veteran's flexion was never limited to less than 15 degrees during either period, and extension of the right knee never limited to greater than 10 degrees for either period.

Based on the Veteran's reported history, even if there was additional limitation of motion during any flare-ups that were extreme, based on the Veteran's reported functional ability, the Board finds that the overall impairment resulting from his right knee disability would still more closely approximate no more than a 20 percent rating during these periods.

Thus, a disability rating in excess of 20 percent for either the period between April 1, 2007 and April 17, 2008 or November 1, 2008 to February 4, 2013, is not warranted.

The Board does note the special circumstances pertaining to a disability rating for the knee, as addressed above.  Notably, separate evaluations may be assigned for limitation of flexion and extension of the same joint.  See VAOPGCPREC 09-04 (September 17, 2004).  When a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.   

Here, the Veteran was originally granted a 20 percent evaluation under Diagnostic Code 5262-5010.  As discussed, at no point in time during these periods did the Veteran's symptoms result in right knee extension limited to 10 degrees or less.  As such, the Board reiterates that separate ratings are not appropriate in this case.

Period from April 1, 2014

As previously noted, the Veteran is in receipt of a 30 percent evaluation during this time period under Diagnostic Code 5055.  

Considering the pertinent facts in light of applicable rating criteria, the Board finds that an evaluation in excess of 30 percent for status post right knee replacement is not warranted.  There is no evidence that the Veteran has chronic residuals consisting of severe painful motion or weakness in the right knee during this period, which would warrant a 60 percent evaluation under Diagnostic Code 5055.  Muscle strength was normal, and, while pain was noted upon range of motion, there is no indication that there was severe pain warranting a 60 percent evaluation.  

Furthermore, there is no evidence that an increased evaluation would be warranted under any other potentially applicable diagnostic code.  The evidence does not show extension in the right knee limited to 30 degrees or less to warrant a rating in excess of 30 percent under Diagnostic Code 5260.  There is also no evidence indicating that the Veteran's right knee disability has been manifested by instability, ankylosis, impairment of the tibia and fibula, or symptoms other than those discussed above during this period.  As such, an increased rating (or separate rating based on instability) cannot be assigned for the right knee under Diagnostic Codes 5256 or 5262-5263.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262-5263.

While the Board notes that the June 2015 VA examiner did note ankylosis as the cause of less movement than normal, he later stated that there was no ankylosis of the right side.  When considered with the range of motion findings indicating flexion of the right knee of 100 degrees, the Board finds that the evidence suggests that there is no ankylosis that would warrant an increased rating under Diagnostic Code 5256.

Further, there is no evidence to support a higher disability rating for the right knee during this period based on consideration of limitation of motion or with functional loss, as the Veteran has not exhibited a sufficient degree of limited flexion or extension, even when accounting for the factors of functional loss.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  In this regard, there is no indication that the Veteran experiences any functional loss due to pain, weakness, fatigability, incoordination or pain on movement of a joint to warrant a higher rating.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, supra. 

 Extraschedular Analysis

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected right knee are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right knee with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The functional impairment accounted for in the rating criteria adequately account for the Veteran's disability.  Thus, the Veteran's current schedular ratings under the general rating criteria are adequate to fully compensate him, including for his occupational impairment resulting from his right knee disability.

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran and his representative have not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson .

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b) (1)  is not warranted.


ORDER

Entitlement to an initial evaluation in excess of 20 percent for post-operative residuals of a right knee injury, from April 1, 2007, to April 17, 2008 is denied.

Entitlement to an initial evaluation in excess of 20 percent for post-operative residuals of a right knee injury, from November 1, 2008, to February 4, 2013 is denied.
 
Entitlement to an evaluation in excess of 30 percent from April 1, 2014 is denied.


REMAND

Pursuant to the February 2016 Joint Motion for Remand, the Board finds that a new VA medical opinion regarding the etiology of the Veteran's claimed left knee disability is necessary.  The opinion must appropriately address whether the Veteran's claimed left knee disability was caused by or is aggravated by any service-connected disability.  As explained in the JMR, the medical opinions of record did not adequately address whether the Veteran's left knee disability was aggravated by a service-connected disability, or did not adequately explain the rationale behind a finding that there was no aggravation.

The Board notes that adjudication of a TDIU claim is dependent upon consideration of the impact of service connected disabilities on the ability to secure and follow substantially gainful employment.  The adjudication of the Veteran's service connection claim for a left knee disability is critical to the determination as to whether the Veteran is entitled to TDIU.  Any decision on TDIU is inextricably intertwined with this pending claim, and so adjudication of TDIU entitlement at this time would be premature.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran requesting that he identify any additional private or VA treatment records for his claims being remanded.  Request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records. 

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file. 
 
2.  Return the claims file to an examiner of appropriate expertise to provide an opinion as to the etiology of the Veteran's claimed left knee disability.  It is up to the discretion of the examiner if a new examination is necessary, or in the alternative, an addendum opinion is sufficient. 

The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report. 

The examiner should provide a medical opinion on the etiology of any diagnosed left knee disability.

 Based on a review of the record, the examiner should:

a) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed left knee disability is causally or etiologically related to the Veteran's period of active service.

b) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed left knee disability was caused by, or is aggravated by any service-connected disability, to include the Veteran's service-connected right knee disabilities.  In doing so, please properly consider aggravation under 38 C.F.R. § 3.310(b). 

If any service-connected disability aggravates (i.e., permanently worsens) a left knee disability, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record and address any relevant lay or medical evidence of record, to include medical opinions of record.  In addition, the Board requests that the examiner review the February 2016 Joint Motion for Remand and the concerns of the parties with respect to the previously issued VA medical opinions.

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated, to include consideration of 38 C.F.R. § 4.16(b).  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate Supplemental Statement of the Case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


